 

Exhibit 10.1

 

AMENDMENT TO THE

EXCLUSIVE DISTRIBUTION AGREEMENT

 

 

This AMENDMENT TO THE EXLUSIVE DISTRIBUTION AGREEMENT (“Amendment”) is made and
entered as of April 1, 2015 (“Effective Date”), by and between Montagne Jeunesse
International Limited (“Supplier”) and Neoteric Cosmetics, Inc. (“Distributor”).

 

RECITALS

 

WHEREAS, Supplier and Distributor entered into that certain Exclusive
Distribution Agreement with an effective date of September 15, 2014 (the
“Agreement”); and

 

WHEREAS, Supplier and Distributor hereby mutually desire to amend the Agreement
as stated below.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Supplier and Distributor hereby agree to amend
the Agreement as follows:

 

 

1.

As of the Effective Date of this Amendment, the reference to “EarthKiss” in the
list of Products on page 1 of the Agreement shall be deleted and replaced with
“7th Heaven”.

 

 

2.

As of the Effective Date of this Amendment, the reference to “7th Heaven” in
Section 1.5 of the Agreement shall be deleted and replaced with “EarthKiss”.

 

 

3.

Effect of this Amendment. In the event of any conflict between the terms set
forth in this Amendment and the terms of the Agreement, the terms set forth in
this Amendment shall supersede and control.  In all other respects, all other
terms and conditions of the Agreement shall remain in full force and
effect.  Capitalized terms used in this Amendment shall have the meaning
ascribed to them in the Agreement unless otherwise defined herein.

 

IN WITNESS WHEREOF, Supplier and Distributor have executed this Amendment as of
the Effective Date.

 

 

 

MONTAGNE JEUNESSE INTERNATIONAL LIMITED

 

NEOTERIC COSMETICS, INC.

 

 

 

 

 

By:

/s/ Keith Rockhill

 

By:

/s/ Mark Goldstein

 

 

 

 

 

Name:

Keith Rockhill

 

Name:

Mark Goldstein

 

 

 

 

 

Title:

Sales Director

 

Title:

President and CEO

 

 